Determination unanimously confirmed, without costs. Memorandum: Balancing the interests of petitioner association with those of the rest of the members of the Sheriffs Department and with the interests of the County of Onondaga, respondent PERB, after a full hearing, determined that it is in the public interest that the present bargaining unit be retained, and it dismissed the petition. Since the record supports the determination, it is confirmed. (Article 78 proceeding transferred by order of Onondaga Supreme Court.) Present—Marsh, P. J., Dillon, Hancock, Jr., Denman and Witmer, JJ.